 



Exhibit 10.3
Execution Copy
AMENDMENT AND
LIMITED WAIVER
TO INTERCREDITOR AGREEMENT
     This AMENDMENT AND LIMITED WAIVER TO INTERCREDITOR AGREEMENT, dated as of
May 26, 2006 (this “Limited Waiver”) is entered into by and among COVANTA ENERGY
CORPORATION, a Delaware corporation (“Company”), GOLDMAN SACHS CREDIT PARTNERS
L.P. (“GSCP”), in its capacity as collateral agent under the First Lien Credit
Agreement (as defined below), including its successors in such capacity from
time to time (the “First Lien Collateral Agent”), CREDIT SUISSE, Cayman Islands
Branch (“Credit Suisse”), in its capacity as administrative agent for the Second
Lien Credit Agreement (as defined below), including its successors in such
capacity from time to time (the “Second Lien Administrative Agent”), and Credit
Suisse, in its capacity as collateral agent for the Parity Lien Claimholders,
including its successors in such capacity from time to time (the “Parity Lien
Collateral Agent”).
     WHEREAS, Company has entered into (i) that certain INTERCREDITOR AGREEMENT,
dated as of June 24, 2005 (as it may be amended, supplemented or otherwise
modified, the “Intercreditor Agreement”), by and among the Company, the First
Lien Collateral Agent, the Second Lien Administrative Agent and the Parity Lien
Collateral Agent, (ii) that certain AMENDED AND RESTATED CREDIT AND GUARANTY
AGREEMENT, dated as of May 26, 2006 (as it may be amended, supplemented or
otherwise modified, the “First Lien Credit Agreement”), by and among the
Company, Covanta Holding Corporation (“Holding”), GSCP, as Sole Lead Arranger,
Sole Book Runner, Administrative Agent and Collateral Agent, certain
Subsidiaries of the Company as Guarantors, the Lenders party thereto from time
to time, JPMC, Calyon and UBS, as Co-Documentation Agents, and (iii) that
certain SECOND LIEN CREDIT AND GUARANTY AGREEMENT, dated as of June 24, 2005, as
amended by the First Amendment thereto, dated as of May 26, 2006 (as it may be
further amended, supplemented or otherwise modified, the “Second Lien Credit
Agreement”) by and among the Company, Holding, certain Subsidiaries of the
Company as Guarantors, the Lenders party thereto from time to time, GSCP and
CREDIT SUISSE, as Joint Book Runners and Co-Syndication Agents, and CREDIT
SUISSE, as Administrative Agent, Paying Agent and Collateral Agent;
     WHEREAS, the terms used herein, including in the preamble and recitals
hereto, not otherwise defined herein or otherwise amended hereby shall have the
meanings ascribed thereto in the Intercreditor Agreement;
     WHEREAS, the First Lien Credit Agreement has been amended on the date
hereof to allow for, among other things, Delayed Draw Term Loans (as defined in
the First Lien Credit Agreement), the proceeds of which will be applied by
Company to prepay up to $140,000,000 of Second Lien Debt and any premium related
thereto;
     WHEREAS, subject to certain conditions and limitations, Company and the
First Lien Collateral Agent, Second Lien Administrative Agent and Parity Lien
Collateral Agent desire to waive the effects of non-compliance with Section 4.1
of the Intercreditor Agreement caused by such prepayment;
     NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, Company, the First Lien Collateral
Agent, the Second Lien Administrative Agent and the Parity Lien Collateral Agent
agree as follows:
SECTION 1. AMENDMENT AND WAIVER
          1.1 The First Lien Collateral Agent, Second Lien Administrative Agent
and Parity Lien Collateral Agent hereby waive any non-compliance with
Section 4.1 of the Intercreditor Agreement to the

1



--------------------------------------------------------------------------------



 



extent that such provision would prohibit the prepayment of the Second Lien Debt
with the proceeds of the Delayed Draw Term Loans.
          1.2 The definition of “First Lien Obligations” in Section 1.1 of the
Credit Agreement is hereby amended by deleting the existing reference to
“$786,500,000” in its entirety and replacing it with “$789,312,500”.
SECTION 2. LIMITATION OF WAIVER
          2.1 Without limiting the generality of the provisions of Section 8.3
of the Intercreditor Agreement, the provisions set forth in Section 1 hereof
shall be limited precisely as written and relate solely to the provisions of the
Intercreditor Agreement in the manner and to the extent described above, and
nothing in this Limited Waiver shall be deemed to:
     (a) constitute a waiver of compliance by any party with respect to any
term, provision or condition of the Intercreditor Agreement or any other
instrument or agreement referred to therein; or
     (b) prejudice any right or remedy that any Person may now have (except to
the extent such right or remedy was based upon existing defaults that will not
exist after giving effect to this Limited Waiver) or may have in the future
under or in connection with the Intercreditor Agreement or any other instrument
or agreement referred to therein.
          2.2 Except as expressly set forth herein, the terms, provisions and
conditions of the Intercreditor Agreement shall remain in full force and effect
and in all other respects are hereby ratified and confirmed.
SECTION 3. CONDITION PRECEDENT TO EFFECTIVENESS
          The provisions set forth in Section 1 hereof are subject to the
satisfaction, or waiver, of the following condition on the date hereof (the
“Limited Waiver Closing Date”): the First Lien Collateral Agent, Second Lien
Administrative Agent and Parity Lien Collateral Agent shall have indicated their
consent by the execution and delivery of the signature pages hereto to the First
Lien Collateral Agent.
SECTION 4. MISCELLANEOUS
     4.1 This Limited Waiver shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and their respective successors and assigns.
     4.2 In case any provision in or obligation hereunder shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.
     4.3 Except as specifically waived by this Limited Waiver, the Intercreditor
Agreement shall remain in full force and effect and are hereby ratified and
confirmed.
     4.4 Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.
     4.5 THIS LIMITED WAIVER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

2



--------------------------------------------------------------------------------



 



     4.6 This Limited Waiver may be executed in any number of counterparts, each
of which when so executed and delivered shall be deemed an original, but all
such counterparts together shall constitute but one and the same instrument.
[The remainder of this page is intentionally left blank.]

3



--------------------------------------------------------------------------------



 



              COVANTA ENERGY CORPORATION,         as Company        
 
           
By:
  /s/ Timothy J. Simpson         
 
               
Name: Timothy J. Simpson
           
Title: Senior Vice President, General Counsel and Secretary
       
 
            GOLDMAN SACHS CREDIT PARTNERS L.P.,         as the First Lien
Collateral Agent        
 
           
By:
  /s/ Bruce H. Mendelsohn         
 
           
 
  Authorized Signatory        
 
            CREDIT SUISSE, CAYMAN ISLANDS BRANCH,         as the Second Lien
Administrative Agent        
 
           
By:
  /s/ Thomas R. Cantello         
 
           
Name:
  Thomas R. Cantello         
Title:
  Vice President         
 
           
By:
  /s/ James Neira         
 
           
Name:
  James Neira         
Title:
  Associate         
 
            CREDIT SUISSE, CAYMAN ISLANDS BRANCH,         as the Parity Lien
Collateral Agent        
 
           
By:
  /s/ Thomas R. Cantello         
 
           
Name:
  Thomas R. Cantello         
Title:
  Vice President         
 
           
By:
  /s/ James Neira         
 
           
Name:
  James Neira         
Title:
  Associate         

Signature Page to Limited Waiver

